We see no basis in the record for disturbing the special referee’s credibility determination as to plaintiffs testimony that a house purchased during the marriage belonged to his sister (see Cooper v Cooper, 52 AD3d 429, 430 [2008]; McManus v McManus, 298 AD2d 189 [2002]). The house was properly treated as marital property subject to equitable distribution (see Domestic Relations Law § 236 [B] [1] [c]; Seidman v Seidman, 226 AD2d 1011, 1012 [1996]).
The court properly awarded defendant child support retroactive to the date on which custody of the parties’ children was transferred to her (see Shapiro v Shapiro, 35 AD3d 585, 587 [2006]; Domestic Relations Law § 236 [B] [7] [a]).
We have considered plaintiffs remaining contentions and find them without merit. Concur — Andrias, J.E, Sweeny, Moskowitz, Renwick and Freedman, JJ.